Citation Nr: 1707219	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-22 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for right foot hallux valgus, status post bunionectomy, to include extension of a temporary 100 percent rating under 38 C.F.R. § 4.30 in effect from February 8, 2010, to March 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1985 to April 1986 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued an assigned 10 percent rating for right foot hallux valgus, status post bunionectomy, and declined to extend a temporary 100 percent rating under 38 C.F.R. § 4.30 in effect from February 8, 2010, to March 31, 2010.


FINDING OF FACT

In correspondence dated November 2015, the Veteran withdrew her claim for a rating higher than 10 percent for right foot hallux valgus, status post bunionectomy, to include extension of a temporary 100 percent rating under 38 C.F.R. § 4.30.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue a rating higher than 10 percent for right foot hallux valgus, status post bunionectomy, to include extension of a temporary 100 percent rating under 38 C.F.R. § 4.30.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in November 2015 that she was withdrawing the issue of a rating higher than 10 percent for right foot hallux valgus, status post bunionectomy, to include extension of a temporary 100 percent rating under 38 C.F.R. § 4.30.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for a rating higher than 10 percent for right foot hallux valgus, status post bunionectomy, to include extension of a temporary 100 percent rating under 38 C.F.R. § 4.30, is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


